

115 HR 2531 IH: Puerto Rico Medicare Part B Equality Act of 2017
U.S. House of Representatives
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2531IN THE HOUSE OF REPRESENTATIVESMay 18, 2017Miss González-Colón of Puerto Rico introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to apply Medicare part B deemed enrollment process to residents of Puerto Rico. 
1.Short titleThis Act may be cited as the Puerto Rico Medicare Part B Equality Act of 2017. 2.Application of part B deemed enrollment process to residents of Puerto Rico (a)In generalSection 1837(f)(3) of the Social Security Act (42 U.S.C. 1395p(f)(3)) is amended by striking , exclusive of Puerto Rico.
(b)Effective dateThe amendment made by subsection (a) shall apply to individuals whose initial enrollment period under section 1837(d) of the Social Security Act (42 U.S.C. 1395p(d)) begins on or after October 1, 2017. 